Locher, J.,
dissenting. I can not concur in the judgment that the record in the instant cause embraces probative evidence sufficiently demonstrating that the 233 percent rate increase for the service of connecting non-Ohio Bell equipment to an Ohio Bell centrex system used by Kent State University (university) is neither contrary to the manifest weight of the evidence nor so plainly unsupported thereby as to demonstrate misapprehension, error or dereliction of duty by the commission.
In 1973, the university, in a cost-savings endeavor, installed the non-Ohio Bell equipment in its new College of Business building. Thereafter, a dispute arose as to whether the charge for connecting this equipment to a centrex system should be $25.20 per line, as proposed by Ohio Bell, or $7.05 per line, as urged by the university. The commission set a $7.05 per line charge. In this case, the commission has approved Ohio.Bell’s proposed rate of $28 per line. This represented a 233 percent increase for this specific rate contrasted with, the average approved rate increase of 33.8 percent. Thus, the subject matter, *180inter alia, of this case is a dispute over the proper rate for this service.
Ohio Bell is a quasi-public corporation and has possessed a virtual monopoly in this area. The public interest increases with a monopoly for, as such, its actions are not regulated by the strictures of the market place. Accordingly, it is proper that the utility bears the burden of proof to demonstrate the unreasonableness of the prior rates and the reasonableness of the proposed rates. Mt. Vernon Telephone Corp. v. Pub. Util. Comm. (1955), 163 Ohio St. 381. Ohio Bell presented no probative evidence demonstrating the need for this increase. While Ohio Bell does claim that the rate was determined by traditional value of service principles, what principles were used in arriving at this specific increase are not stated. Additionally, the subjective assertion of one witness that, under the prior rates, Ohio Bell would continue to receive inadequate revenue for this service, was not substantiated by any evidence capable of proving the validity of this contention.
It is interesting that, despite the apparent applicability of the criteria used by Ohio Bell in determining the services to be priced by cost of service information, Ohio Bell failed to conduct a cost of service study for this service. Thus, there is no objective evidence as to the cost Ohio Bell incurs in rendering this service. Nor does the 1973 proposed rate lend any justification to the present rate increase. While the $28 rate is only a 11.1 percent increase over the $25.20 rate, no evidence was presented in this cause relating to the development of Ohio Bell’s originally proposed rate of $25.20.
Neither a subjective opinion nor a tenacious belief in the correctness of the $25.20 rate elucidates any basis of justification for this abnormally large percentage of increase. The record being void of any probative evidence to support the proposed rate increase for the centrex terminal system, I must respectfully dissent.
W. Brown, J., concurs in the foregoing dissenting opinion.